—Order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about February 3, 1997, which, inter alia, denied plaintiffs’ motion for partial summary judgment, unanimously affirmed, without costs.
In addition to the existence of an unresolved question of fact that itself warranted the denial of summary judgment, plaintiffs’ complaint was not pleaded with sufficient particularity to apprise defendants that payment of earned wages was among the damages being sought (CPLR 3013, 3017 [a]; see also, Vanscoy v Namic USA Corp., 234 AD2d 680, 681-682; Giaimo & Vreeburg v Smith, 192 AD2d 41, 44, appeal dismissed 82 NY2d 803; Abrahami v UPC Constr. Co., 176 AD2d 180).
We have considered plaintiffs’ other arguments and find them to be unavailing. Concur — Williams, J. P., Wallach, Andrias and Saxe, JJ.